In Matter of Alphonso C. (50 AD2d 97), this court reversed an order of the Supreme Court, New York County, granting a motion by the People to direct Aphonso C. to appear in a lineup to be held at the District Attorney’s office. At the same time, this court denied the motion of the District Attorney to dismiss the appeal for lack of jurisdiction. On appeal to the Court of Appeals, that court (38, NY2d 923) held that there was no statutory authorization for direct appellate review of the order; and, after dismissing the appeal to the Court of Appeals, remitted the matter to this court with a direction to dismiss the appeal taken to this court. Pursuant to that direction, the appeal from order of the Supreme Court, New York County, entered on July 14, 1975 (as amended July 22, 1975), is unanimously dismissed, without costs and without disbursements. Concur—Markewich, J. P., Lupiano, Capozzoli and Lane, JJ.